ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-110, concluding that ROBERT P. WEINBERG of BAYONNE, who was admitted to the bar of this State in 1967, should be censured for violating RPC 1.5(b) (failure to communicate in writing the basis or rate of the fee), RPC 1.7(a)(2) and RPC 1.8(a) (conflict of interest), and RPC 1.15(a) (commingling of trust and personal funds), and good cause appearing;
It is ORDERED that ROBERT P. WEINBERG is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.